Exhibit 10.2 ASSIGNMENT AND ASSUMPTION AGREEMENT THIS ASSIGNMENT AND ASSUMPTION of CONTRACTS (this “ Assignment and Assumption ”) is dated and effective this 9 day of March, 2016, by and among Towerstream I, Inc., a Delaware corporation (“ Company ”) and Towerstream Corporation, a Delaware corporation (“ Parent ”, and with Company, collectively “ Assignors ”), and Time Warner Cable Enterprises LLC, a Delaware limited liability company (“ Assignee ”). WHEREAS, in connection with that certain Asset Purchase Agreement (the “ Purchase Agreement ”), made and dated as of even date herewith, by and among Company, Parent and Assignee, Assignors agreed to assign all of their right, title and interest in, to and under those certain leases and right of entry agreements described in Section 3.8 of the Purchase Agreement other than the Retained Leases for the Retained Locations, (collectively, the “ Contracts ”), to Assignee, and Assignee agreed to assume certain of Assignors’ obligations and liabilities under the Contracts as set forth in the Purchase Agreement. Capitalized terms used but not defined herein shall have the meanings set forth in the Purchase Agreement. NOW, THEREFORE, pursuant to the Purchase Agreement and in consideration of the mutual covenants and agreements contained therein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, it is hereby agreed that: 1.
